Title: To Alexander Hamilton from George Ingersoll, 29 May 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint May 29. 99
          
          I received your order of the 26th. by the hands of Captain Church, and expect the Companies under the Command of Captains Freeman, Read, and Stille, will be in readiness to move from this Garrison on Tuesday next, all embarked on board one Sloop the property of Capt. Warren of this place. I shall advise Col. Stevens of the circumstance by Letter.
          I am Sir with the highest consideration your Most Obedient Sert
          
            G: Ingersoll
            Capt Comg
          
          Major Genl Alexr Hamilton
        